Citation Nr: 1436719	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  99-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to February 2, 1999, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error in a September 2007 rating decision.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973, and was discharged under honorable conditions.  His military records reflect that he served in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an effective date prior to February 2, 1999, for the grant of service connection for PTSD.  In June 2012, the Board remanded the matter for the RO to consider entitlement to an earlier effective date on the basis of clear and unmistakable error in the September 2007 rating decision that granted the claim.  The matter was addressed by the RO in a July 2012 supplemental statement of the case and the file was returned to the Board.

Subsequently, the Board denied the Veteran's appeal in March 2013.  In October 2013, a Joint Motion for a Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order partially vacating the Board's March 2013 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

1. The Veteran filed his original claim for service connection for PTSD in December 1984. 

2. The RO denied the Veteran's service connection for PTSD claim in August 1986 and August 1995 rating decisions.  The Veteran did not appeal the decisions and they are therefore final. 

3. The RO received the Veteran's claim to reopen service connection for PTSD on February 2, 1999. 

4. The RO granted service connection for PTSD in a September 2007 rating decision, and established an effective date of February 2, 1999, the date of receipt of the claim to reopen. 

5. The motion for CUE is based on the RO's failure in the September 2007 rating decision to consider the provisions of 38 C.F.R. § 3.156(c).  Specifically, the CUE allegation centers on the fact that the RO's award of service connection for PTSD was based on the receipt of additional service department unit records in 2006, which verified the Veteran's in-service PTSD stressors.  These additional service department records, by law, allow for reconsideration of the earlier Board and RO adjudications. 

6. The pre-amended 38 C.F.R. § 3.156(c) was incorrectly applied.  In fact, the pre-amended 38 C.F.R. § 3.156(c) was not applied at all by the RO when it assigned the effective date for the award of service connection for PTSD.  The Veteran had also demonstrated that the result would have been manifestly different but for the error. 

7. Therefore, the PTSD claim should have been reconsidered on a de novo basis in the September 2007 rating decision, with the potential of an earlier effective date retroactive to the original claim, or the date of entitlement, whichever is later. 

8. In the present case, the date the original claim for service connection for PTSD (December 11, 1984) is later than the date a diagnosis of PTSD was factually ascertainable (prior to 1983).  As such, December 11, 1984, is the proper effective date.


CONCLUSIONS OF LAW

1. There is clear and unmistakable error in the September 2007 rating decision that denied an effective date earlier than February 2, 1999, for the award of service connection for PTSD.  38 U.S.C.A. §§ 5109A(a), 7105 (West 2002); 38 C.F.R. §§ 3.104(b), 3.105(a) (2013); 38 C.F.R. §§ 3.156(c), 3.400 (1997). 

2. The requirements are met for an earlier effective date of December 11, 1984, for the award of service connection for PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.156(c), 3.304(f), 3.400 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2013), and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), are not applicable to claims alleging CUE in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion of the VCAA duty to notify and assist is warranted here.

II. The Merits of the Claim

A rating decision becomes final if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2013).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. §§3.104(b), 3.105(a). 

If an earlier decision contained clear and unmistakable error, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k). 

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error). 

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell, 3 Vet. App. at 313-14.  A determination that there was clear and unmistakable error must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  That is, the laws in effect at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not clear and unmistakable error to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed). 

A breach of VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Such a breach creates only an incomplete rather than an incorrect record.  See Caffrey, 6 Vet. App. at 382. 

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

The Veteran first filed a claim for service connection for PTSD in December 1984, and the RO denied service connection for this psychiatric disability on the merits.  Thereafter, he reopened his claim in March 1990 and was again denied service connection for PTSD on the merits in an August 1995 rating decision.  The Veteran did not submit a timely notice of disagreement with this determination and additional medical records pertaining to PTSD were not received during the one-year period after the August 11, 1995, notification letter to the Veteran of the denial was mailed.  Hence, the determination became final.  He submitted another claim to reopen that was received at the RO on February 2, 1999.  Subsequently, in a September 2007 rating decision, the RO determined that new and material evidence had been submitted with respect to the Veteran's previously denied claim for VA compensation for PTSD and granted service connection for PTSD, evaluated as 50 percent disabling effective February 2, 1999.  The Veteran's claims file reflects that notice of the allowance and his appellate rights regarding the effective date and initial rating assigned for his award of service connection for PTSD was provided to him in correspondence dated in November 2007.  However, a timely notice of disagreement with respect to the disability rating and effective date assigned (or any other communication that could have been interpreted as expressing disagreement with these conclusions) was not received by VA within one year from the date of dispatch of notice of the VA compensation award (i.e., November 2008), and the effective date of February 2, 1999, for the award of service connection for PTSD became final.

In May 2010, the Veteran submitted a claim for entitlement to an earlier effective date for the grant of service connection for PTSD.  As noted in the prior remand, after a rating decision that grants service connection and assigns an effective date for the award is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. at 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd, 20 Vet. App. at 300. 

Subsequently, the Veteran, via his representative, submitted a March 2012 informal hearing presentation, in which a clear and unmistakable error claim was raised and a specific pleading of clear and unmistakable error with respect to the final rating decision dated in September 2007 was presented.  Essentially, they assert that the September 2007 RO decision awarded him service connection for PTSD on the basis of clinical evidence of his current PTSD diagnosis and service department unit history records dated in 1971 - 1972, which were obtained and associated with the claims file in September 2006, that verified the in-service combat stressor linked to the Veteran's PTSD diagnosis.  The Veteran claims clear and unmistakable error with the September 2007 decision on the basis that the statutory or regulatory provisions extant at the time were incorrectly applied (see Damrel v. Brown, 6 Vet. App. 242 (1994)).  He contends that the provisions of 38 C.F.R. § 3.156(c) allow for VA to regard the service department unit history records confirming his PTSD stressor, which existed well before the time of his original claim for VA compensation for PTSD, as being relevant official service department records that were constructively part of the evidence even though not physically associated with the claims file until September 2006.  As such, under 38 C.F.R. § 3.156(c), VA was obligated upon receipt of the 1971 - 1972 service department unit history records to reconsider the erstwhile prior final decision addressing the merits of the Veteran's PTSD claim and to allow the claim, effective as early as from the date of his original claim.

The Veteran asserted with the requisite specificity that there was CUE in the September 2007 decision of the RO that granted an effective date of February 2, 1999, for the award of service connection for PTSD because the RO failed to consider, or misapplied, the relevant law and regulations, specifically, 38 C.F.R. § 3.156(c).  See Simmons, 17 Vet. App. at 114.  The Board will therefore adjudicate the merits of his CUE claim.

Prior to the September 2007 rating decision, applicable VA law provided that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1997).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a). 

The Board notes that the regulation pertinent to this situation, 38 C.F.R. §3.156(c), was amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006).  As this amendment was mostly clarifying in nature the Board will consider the earlier version of 38 C.F.R. §3.156(c). 

By way of history,  the applicable VA law prior to the September 2007 rating decision provided that the proper effective date for new and material evidence other than service medical records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (i) (West 1991); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (1997).  In order for the veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

However, the versions of 38 C.F.R. § 3.156(c) and 38 C.F.R. § 3.400(q)(2), in effect prior to the September 2007 rating decision, also established that when new and material evidence included supplemental reports from the service department or official service department records that had been misplaced, the effective date of an award could relate back to the date of the original claim or date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2) (1997). 

That is, under the earlier version of 38 C.F.R. § 3.156(c) (1997), where the new and material evidence consists of a supplemental report from the service department received before or after the decision has become final, the former decision will be reconsidered by the adjudication agency of original jurisdiction.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as may be affected by the filing date of the original claim.  The Court has clarified that this regulation potentially applies in PTSD cases where the RO has obtained stressor verification records from the Army & Joint Services Records Research Center (JSRRC). See Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  The Court also recently held that under either the pre-amended or current version of 38 C.F.R. § 3.156(c) , a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim. Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  

Furthermore, prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The Court in Cline also found that the addition of subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The Court further determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Cline at 26.

As to PTSD, applicable VA law in September 2007 provided that service connection for PTSD required: (1) medical evidence establishing a clear diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997). 

The Board finds the September 2007 rating decision that assigned a February 2, 1999, effective date for the award of service connection for PTSD contains CUE.  See 38 C.F.R. § 3.105(a).  In this regard, the Board concedes that the RO committed error in its September 2007 rating decision when it failed to address the correct laws for effective dates based on the receipt of additional service department records.  See 38 C.F.R. § 3.156(c) (1997) and 38 C.F.R. § 3.400(q)(2) (1997). 

In the September 2007 rating decision, the RO reopened and granted the Veteran's previously denied claim for service connection for PTSD.  The RO determined that the newly associated service department records (which consisted of unit records) obtained in September 2006 confirmed the Veteran's combat status and supported his reported stressors of experiencing combat action in service, and the November 2006 VA examination report concluded that the Veteran had PTSD as a result of his claimed stressors.  Hence, the requirement of 38 C.F.R. § 3.304(f) had been satisfied, and service connection for PTSD was warranted.

Since the award of service connection for PTSD in the September 1997 rating decision was based on official service department records, the provisions of 38 C.F.R. § 3.156(c) (2005) and 38 C.F.R. § 3.400(q)(2) (2005) were for application and should have been considered by the RO when it assigned the effective date for PTSD.  The RO assigned the effective date based on the February 2, 1999, claim to reopen.  However, the former rating decisions should have been reconsidered.  That is, these prior decisions on service connection for PTSD are not final as they did not include a review of the Veteran's entire relevant service department records - in particular, the service department records secured in September 2006, which confirmed the Veteran's in-service PTSD stressors.  Under 38 C.F.R. § 3.156(c), these records were a basis for reconsideration of the PTSD claim and a basis for the granting of an earlier effective date.  In other words, new and material evidence was not necessary to reopen the original December 1984 PTSD claim; rather, this claim should simply have been reviewed on a de novo basis.  See 38 C.F.R. § 3.156(c) (1997); 38 C.F.R. § 3.400(q)(2) (1997); Vigil, 22 Vet. App. at 66-67. 

Therefore, the regulatory provisions of pre-amended 38 C.F.R. § 3.156(c) were incorrectly applied by the RO in September 2007.  In addition, the RO's failure to consider 38 C.F.R. § 3.156(c) was outcome determinative as the decision as to the effective date assigned would have been manifestly different if the law was correctly applied.  Fugo, 6 Vet. App. 43-44.  That is, the outcome of the Veteran receiving an effective date earlier than February 2, 1999, would have been undebatable at that time.  Reasonable minds could not have differed as to whether pre-amended 38 C.F.R. § 3.156(c) entitled the Veteran to an earlier effective date.  Therefore, the error committed by the RO in failing to address the provisions of 38 C.F.R. § 3.156(c) was clear and unmistakable.  Fugo, 6 Vet. App. 43-44. 

As noted above, 38 C.F.R. § 3.156(c) (1997), together with section 3.400(q)(2) (1997), provided that the effective date of an award of service connection based on service department records, was the later of the date entitlement arose or the date of receipt of the earlier claim.  The additional unit records submitted in 2006 fall into the exception created by 38 C.F.R. § 3.156(c) and the Veteran's December 1984 claim was therefore considered pending.  See 38 C.F.R. § 3.156(c); Vigil, 22 Vet. App. at 66-67. 

In conclusion, the Board finds clear and unmistakable error in the September 2007 rating decision as to the February 2, 1999, effective date assigned for the award of service connection for PTSD.  38 C.F.R. § 3.105(a). 

Now that CUE in the September 2007 RO decision is established, the Board turns to the remaining issue of the proper effective date to be assigned. 

In March 2012, the Veteran and his attorney requested that the effective date should be retroactive to January 1986 where his diagnosis of PTSD was found attributed to his military stressor.  However, in May 2014, the Veteran and his attorney contend the effective date should be December 11, 1984.  Again, the effective date of an award due to the additional service department records in the present case could relate back to the date of the original claim or date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2) (1997).  

According to a statement from Dr. M.L.C., dated April 2014, upon review of the medical records of record, medical literature and other ancillary information regarding the Veteran, "[s]ince 1983, but in reality far earlier, [the Veteran] has warranted a diagnosis of PTSD."

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56   (2011).  The Board must determine when a service-connected disability manifested itself under all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).

Here, the Board finds, based on the opinion from Dr. M.L.C., the date of original claim (December 11, 1984), is later than the date a PTSD diagnosis is factually ascertainable (prior to 1983).  As such, the proper effective date for the award of service connection for PTSD that should have been awarded in the September 2007 rating decision is December 11, 1984, the date of claim.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2) (1997).

For these reasons, an effective date of December 11, 1984, for the award of service connection for his PTSD, but not earlier, is assignable.  This outcome results from resolving all reasonable doubt in the Veteran's favor.


ORDER

As the Board has found clear and unmistakable error in the September 2007 rating decision pertaining to the effective date assigned for service connection for PTSD, an earlier effective date of December 11, 1984, for the award of service connection for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


